Title: From Thomas Jefferson to Hore Browse Trist, 17 June 1821
From: Jefferson, Thomas
To: Trist, Hore Browse


Dear Sir
Monticello
June 17. 21.
I have a small commission or two for Philadelphia and I know no one to whose kindness I am more willing to be indebted for them than to yours. the Vanilla bean, a production of S. America, much used in seasoning ice-creams, was general to be had in Philadelphia when I lived there. the beans were packed in small flat tin-boxes, of a size and shape, which if covered first with course linen, and then in paper might well be addressed as a letter thro’ the mail. the cost I do not exactly remember, but I think it was about a guinee. I inclose a 10.D. bill and ask the favor of you to endeavor to find & send me a box thro’ the mail.I am anxious to get Planche’s Greek & French dictionary, for my grandson James, and suppose it may be found at one of the foreign Bookstores of Philadelphia. I deal occasionally at mr Dufief Fernagus’s and Belair’s. should either of them have it, they will readily send it to me with a note of the price which I shall immediately remit them as heretofore.Your friend Eppes is well, & doing well at Columbia particularly favored by Dr Cooper. he attends chiefly to Mathematics. all the buildings of our University, except the library will be compleated this year, to wit 10. pavilions, 6. Hotels, and 100. dormitories—but the time of opening will depend on the legislature. our family here is well and always speak of you with affection. mrs Trist is also well at mr Divers’s. accept the assurance of my friendship and best wishes.Th: Jefferson